Citation Nr: 1134115	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from July 1949 to November 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of this case was subsequently transferred to the RO in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

At his hearing before the Board in July 2011, the Veteran raised the issue of service connection for neuropathy.  This issue has not been adjudicated by the RO, and therefore, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  Moreover, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Army from July 1949 to November 1952.  A review of his claims file revealed that most of his service treatment and personnel records are unavailable for review in this matter.  A November 1952 separation examination reported findings of 15/15, bilaterally, on whispered voice testing.

In August 2005, the Veteran filed his present claim seeking service connection for bilateral hearing loss and tinnitus.  He contends that he was exposed to noise from gun and artillery fire during his military service, including during combat in Korea.
  
Post service medical records reflect treatment and diagnoses of tinnitus and bilateral sensorineural hearing loss beginning in July 2002.  A July 2002 VA audiological consultation report noted the Veteran's complaints of difficulty hearing for the past few years and tinnitus for approximately 10 years.  The report also noted the Veteran's spouse's belief that the Veteran's memory was becoming affected.  An audiological evaluation was conducted and showed current hearing loss as defined by 38 C.F.R. § 3.385.  The report also noted a diagnosis of tinnitus.  
A January 2005 VA audiological consultation reported the Veteran's complaints of hearing loss and bilateral tinnitus.  It was noted that the Veteran's only exposure to heavy noise was while he was in the service, and the examiner noted that the Veteran was encouraged to apply for service connection for hearing loss.  

In May 2006, a VA audiological examination was conducted.  The examination report noted the Veteran's history of having difficulty understanding speech if the person was not facing him or when there is background noise for the past 20 years.  The report noted the Veteran's history of noise exposure while in the military, including while in combat.  It also noted that the Veteran denied having any post service occupational noise exposure.  The Veteran report having tinnitus, which had fluctuated in intensity, since at least the 1970s, but he was not sure how long he had the tinnitus.  Following a VA audiological evaluation, the report concluded with diagnoses of bilateral sensorineural hearing loss, sloping moderate to severe, and tinnitus.  The VA examiner stated that an opinion could not be provided concerning the etiology of the Veteran's tinnitus without resorting to mere speculation.  In a June 2006 addendum to the examination, the VA examiner noted that without detailed audiometric records from when this Veteran was in the military, an opinion could not be provided regarding the relationship between the Veteran's current hearing loss and his military noise exposure without resorting to mere speculation.  

In July 2011, a hearing was conducted before the Board.  At the hearing, the Veteran testified that he was exposure to noise from gun and artillery fire during combat in Korea.  He testified that he worked as a plumber after getting out of the service, and that he had no significant post service noise exposure.  At the hearing, the Veteran's spouse testified that she met the Veteran in 1982, and that the Veteran has had significant hearing loss and tinnitus since that time.  

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  Moreover, his contentions concerning his inservice noise exposure are consistent with what is known about his term of military service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.

In addition, a recent VA audiological examination establishes that the Veteran has a current hearing disability.  38 C.F.R. § 3.385.  Specifically, the May 2006 VA audiological examination noted that his auditory threshold was greater than 40 decibels in multiple frequencies and that at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater.  His speech recognition scores were also 88 percent in the right ear and 60 percent in the left ear, using the Maryland CNC Test.  

The Veteran's statements are competent evidence as to what experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Moreover, the VA examination in September 2008 specifically noted that the Veteran currently had bilateral tinnitus.  

In reviewing the evidence of record, the Veteran has reported a competent and credible history of inservice noise exposure, which is supported by the limited service personnel records obtained.  The Veteran has also testified that he had problems with his hearing acuity and tinnitus for years.  At the hearing before the Board, the Veteran's spouse testified that the Veteran had significant hearing loss and tinnitus problems since they met in 1982.  The January 2005 VA audiological consultation reported the Veteran's complaints of hearing loss and bilateral tinnitus.  The examiner indicated that the Veteran's only exposure to heavy noise was while he was in the service, and t the Veteran was encouraged to apply for service connection for hearing loss.  

The law does not require evidence of a hearing disability or tinnitus in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand, and the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


